EXAMINER’S COMMENTS
Drawings
Replacement Sheet filed October 11, 2021 for Fig. 10 is not accepted. 
Closest US Patent/US Patent Publication
Ning, US 2015/0039620 recited in paper #20210602 mailed June 9, 2021, is the closest prior art. Forward citations and forward/backward citations of Ning, US 9,684,656, failed to reveal closer prior art. Ning alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Hu, PTO-892 Item U, is the closest non-patent literature prior art. Hu discloses: Maximizing average satisfaction and maximizing majority satisfaction metrics are used to evaluate the satisfaction of a group user. The former uses average scores of individual ratings to estimate the group rating score while the latter treats the rating score of the majority as the group score. We apply Affinity Propagation clustering method [Frey and Dueck, 2007] to cluster the individual scores. This method doesn’t need to predefine the number of clusters, and all that it needs is a similarity preference, like threshold. In practice, the default threshold is set to the median of all distance. We use this method to cluster individual rating scores in a group, and get a set of clusters {c1, c2, ..., cn} sorting by the cluster size. 
Automatic playlist generation: This mode focuses on recommending songs that are similar to chosen seed songs, and the generation of playlist. Ragno et al. [Ragno et al., 2005] recommended an approach to recommend music that is similar to chosen seeds as a playlist. Similarly, Flexer et al. [Flexer et al., 2008] provided a sequence of songs to form a smooth transition from the start to the end. These approaches ignore user’s feedback when the user listens to the songs in the playlist. 
Hu alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Business Wire, PTO-Item V, discloses: Founded in 2013, Affinio allows clients to understand their customers as people by leveraging the social graph. Through identifying interest-based communities that naturally exist in your audience, users can further understand the culture of these data-driven personas through what they like, the content they consume and share, and how they communicate. This allows Affinio 's customers to take an empathetic approach to how they identify, target and build relationships with their customers
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 20, 2021